Fourth Court of Appeals
                                San Antonio, Texas
                                     January 27, 2017

                                   No. 04-15-00758-CV

             IN THE INTEREST OF K.A.D.K. AND J.B.L.E., CHILDREN,

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 14-10-0616-CVW
                        Melissa Uram-Degerolami, Judge Presiding


                                      ORDER
      Appellant's request for free copies is hereby DENIED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court